FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MARTIK SARGSYAN and KRISTINE                No. 08-72040
 SARGSYAN ,
                      Petitioners,
                                            Agency Nos.
                   v.                       A078-249-396
                                            A078-364-947
 ERIC H. HOLDER, JR., Attorney
 General,
                         Respondent.            ORDER


                        Filed May 9, 2013

        Before: Jerome Farris, John T. Noonan, and
               Jay S. Bybee, Circuit Judges.


                            ORDER

   The motion for attorney’s fee is DENIED.              The
government’s position was substantially justified.



NOONAN, Circuit Judge, concurring:

   I concur because the statute is clear. I regret the result.
An able and experienced lawyer who devoted substantial time
to aid persons threatened with deportation is denied
2                  SARGSYAN V . HOLDER

remuneration for her services. At the very least, we should be
able to postpone a decision on the fees until the conclusion of
the case. The EAJA does not work well when it compels a
court to cut off compensation of careful and effective
advocacy.